

117 S2348 IS: Golden-preneurship Act
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2348IN THE SENATE OF THE UNITED STATESJuly 14, 2021Mr. Scott of South Carolina (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo establish within the Office of Entrepreneurial Development of the Small Business Administration a training curriculum relating to businesses owned by older individuals, and for other purposes.1.Short titleThis Act may be cited as the Golden-preneurship Act.2.DefinitionsIn this Act—(1)the term Administrator means the Administrator of the Small Business Administration;(2)the term appropriate committees of Congress means—(A)the Committee on Small Business and Entrepreneurship of the Senate;(B)the Special Committee on Aging of the Senate; and(C)the Committee on Small Business of the House of Representatives;(3)the term eligible entity means an operating business that is owned by an older individual;(4)the terms Federal agency, Small Business Innovation Research Program, and Small Business Technology Transfer Program have the meanings given the terms in section 9(e) of the Small Business Act (15 U.S.C. 638(e));(5)the term older individual has the meaning given the term in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002); (6)the term operating business means a small business concern that, as of the date on which the small business concern seeks to enroll in the Program—(A)has been in operation for not less than 3 years; and(B)for the most recently completed taxable year, had revenue of not less than $150,000;(7)the term Program means the Golden Entrepreneurs Training and Demonstration Curriculum established under section 4;(8)the term resource partner means—(A)a small business development center described in section 21 of the Small Business Act (15 U.S.C. 648);(B)the Service Corps of Retired Executives described in section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B));(C)a women’s business center described in section 29 of the Small Business Act (15 U.S.C. 656); or(D)a Veteran Business Outreach Center;(9)the term selected entity means an entity selected by the Administrator to carry out the Program, as described in section 4(a)(3); and(10)the term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)).3.FindingsCongress finds the following:(1)In 2018— (A)1/2 of all new successful entrepreneurs in the United States were older than 45 years of age; and(B)3 out of 10 entrepreneurs in the United States were older than 50 years of age, a 50 percent increase since 2007.(2)As of the date of enactment of this Act, entrepreneurs who are older than 55 years of age represent 55 percent of all small business employers in the United States. (3)Businesses started by older entrepreneurs— (A)represent some of the highest growth businesses in the United States; and (B)rank among the top 0.1 percent of startups, based on growth in the first 5 years of business.4.Golden entrepreneurs curriculum(a)EstablishmentThere is established within the Office of Entrepreneurial Development of the Small Business Administration the Golden Entrepreneurs Training and Demonstration Curriculum— (1)the purpose of which shall be to provide eligible entities with tools to accelerate the growth of those entities; (2)which shall be a 210-day, comprehensive curriculum—(A)to effectuate the purpose described in paragraph (1); (B)that provides to eligible entities the resources described in subsection (b); (C)which shall be customizable by an eligible entity enrolled in the curriculum; and(D)that has the capability for both in-person and virtual enrollment and participation; (3)that shall be carried out by an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, or by a resource partner, which the Administrator shall select after submitting a request for proposal with respect to that responsibility; and(4)that includes specific outreach, training, and engagement directed towards eligible entities that are located in, or that serve, rural areas.(b)ResourcesUnder the Program, the Administrator, acting through a selected entity, shall provide to eligible entities the following:(1)Resources and training relating to— (A)technology and digitization of business operations; (B)business expansion and hiring; (C)estate management and retirement strategies; and(D)the winding down of business operations, including training relating to—(i)the sale of an eligible entity; (ii)the formation or transfer of assets to an employee stock ownership plan, as that term is defined in section 4975(e)(7) of the Internal Revenue Code of 1986; and(iii)the transfer of the management functions of an eligible entity.(2)Access to capital resources and training.(3)Mentorship and networking opportunities.(4)Information regarding Federal and State government contracting opportunities.(5)With respect to the 2-year period after the date on which an eligible entity completes the Program—(A)the establishment of benchmarks for the eligible entity with respect to the performance and growth of the eligible entity; and(B)feedback with respect to the benchmarks established under subparagraph (A).(c)LocationsA training module under the Program shall be located in—(1)a district office of the Small Business Administration; (2)a facility provided by a nonprofit organization that partners with the Small Business Administration; or(3)a facility provided by a resource partner.(d)GoalIn carrying out the Program, the Administrator, acting through a selected entity, shall establish the goal of providing training to 1,000 eligible entities per year.(e)Rule of constructionNothing in this section may be construed to prevent the Administrator from selecting multiple entities under subsection (a)(3) to carry out the responsibilities described in that provision.5.Data collection(a)In generalBeginning on the date that is 90 days after the date of enactment of this Act, the Administrator, in consultation with the head of any other Federal agency as may be necessary, shall track the number and dollar amount of— (1)loans and grants made to older individuals, and to small business concerns owned by older individuals, under all of the programs of the Small Business Administration, including under—(A)section 7(a) of the Small Business Act (15 U.S.C. 636(a));(B)section 7(m) of the Small Business Act (15 U.S.C. 636(m)); and(C)title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.); and(2)awards to small business concerns owned by older individuals under the Small Business Innovation Research Programs and Small Business Technology Transfer Programs.(b)Reporting requirementNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report regarding the data collected under subsection (a) for the period covered by the report.(c)Continuation of requirementsThe requirements under subsections (a) and (b) shall continue in effect without regard to whether the Program, or the authorization to carry out the Program, is repealed.6.Rescission of appropriations for community navigator pilot programOf the unobligated balances of amounts appropriated under section 5004(b)(2) of the American Rescue Plan Act of 2021 (Public Law 117–2) on the date of enactment of this Act, $6,000,000 is rescinded.7.Authorization of appropriationsThere are authorized to be appropriated to the Administrator $3,000,000 for each of fiscal years 2022 and 2023 to carry out this Act.